 


109 HR 4668 IH: Limitation on Assistance to the Palestinian Authority Act of 2006
U.S. House of Representatives
2006-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4668 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2006 
Mr. Fossella (for himself, Ms. Berkley, Mr. Cantor, Mr. Garrett of New Jersey, Mr. Gerlach, Mr. Brown of South Carolina, Mrs. Jo Ann Davis of Virginia, Mr. Sensenbrenner, Mr. Norwood, Mr. Hensarling, Mr. McNulty, Mr. Engel, Mr. Otter, Mr. Kline, and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To limit assistance to the Palestinian Authority unless the President certifies to Congress that the Palestinian Authority is not controlled by a foreign terrorist organization, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Limitation on Assistance to the Palestinian Authority Act of 2006. 
2.FindingsCongress finds the following: 
(1)In fiscal year 2005, the United States provided $275 million to the West Bank and Gaza, of which $50 million was provided directly to the Palestinian Authority. 
(2)On January 25, 2006, the militant group Hamas, an organization designated by the Department of State as a foreign terrorist organization, won parliamentary elections and control of the Palestinian government. 
(3)The inclusion of Hamas or any other foreign terrorist organization in a Palestinian government is an implicit endorsement of anti-American and anti-Israeli terrorist ideology. 
(4)On December 16, 2005, the House of Representatives overwhelmingly passed House Resolution 575, which asserts that terrorist organizations, such as Hamas, should not be permitted to participate in Palestinian elections until such organizations recognize Israel’s right to exist as a Jewish state, cease incitement, condemn terrorism, and permanently disarm and dismantle their terrorist infrastructure. 
(5)House Resolution 575 further asserts that the inclusion of Hamas, or any other terrorist group on the Department of State’s list of foreign terrorist organizations, in the Palestinian Authority’s government will inevitably raise serious questions for the United States about the commitment of the Palestinian Authority and its leadership to making peace with Israel and will potentially undermine the ability of the United States to have a constructive relationship with, or provide further assistance to, the Palestinian Authority. 
(6)Hamas is a terrorist organization that has killed more than 500 people since 1989, including more than two dozen United States citizens. 
(7)The United States has clearly stated that armed militias attached to political parties are incompatible with democratic societies. 
3.Declaration of policyIt shall be the policy of the United States to promote the emergence of a democratic Palestinian government that— 
(1)denounces and combats terrorism;  
(2)is actively working to disarm and dismantle terrorist agencies, networks, and facilities;  
(3)is actively working to eliminate terrorist incitement and the commemoration of terrorists in Palestinian society;  
(4)respects the boundaries and sovereignty of its neighbors;   
(5)recognizes the existence of Israel and its right to secure borders; and  
(6)acknowledges, respects, and upholds the human rights of all people. 
4. Limitation on assistance to the Palestinian Authority Chapter 1 of part III of the Foreign Assistance Act of 1961 (22 U.S.C. 2351 et seq.) is amended— 
(1)by redesignating the second section 620G (as added by section 149 of Public Law 104–164 (110 Stat. 1436)) as section 620J; and 
(2)by adding at the end the following new section: 
 
620K. Limitation on assistance to the Palestinian Authority 
(a)LimitationAssistance may be provided under this Act or any other provision of law to the Palestinian Authority only during a period for which a certification described in subsection (b) is in effect.  
(b)CertificationA certification described in this subsection is a certification transmitted by the President to Congress that contains a determination of the President that— 
(1)the Palestinian Authority is not controlled by a foreign terrorist organization; and 
(2)the Palestinian Authority— 
(A) recognizes the right of Israel to exist;  
(B)disarms all militias;  
(C)renounces violence and acts of terrorism against Israel; and 
(D)takes definitive steps to be an active and willing participant in peace negotiations and removes people with ties to terrorist organizations from its security services.   
(c)RecertificationsNot later than 90 days after the date on which the President transmits to Congress an initial certification under subsection (b), and every 6 months thereafter— 
(1)the President shall transmit to Congress a recertification that the requirements contained in subsection (b) are continuing to be met; or 
(2)if the President is unable to make such a recertification, the President shall transmit to Congress a report that contains the reasons therefor. 
(d)Congressional notificationAssistance made available under this Act or any other provision of law to the Palestinian Authority may not be provided until 15 days after the date on which the President has provided notice thereof to the Committee on International Relations and the Committee on Appropriations of the House of Representatives and to the Committee on Foreign Relations and the Committee on Appropriations of the Senate in accordance with the procedures applicable to reprogramming notifications under section 634A(a) of this Act. 
(e)DefinitionsIn this section: 
(1)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated as a foreign terrorist organization by the Secretary of State in accordance with section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)). 
(2)Palestinian authorityThe term Palestinian Authority includes any agency or instrumentality of the Palestinian Authority. . 
 
